DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 9, 12-14, and 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,226,431 in view of either one of either one of US PGPub 20080008751 to Fox, (hereinafter “Fox”), or US PGPub 20060257471 to Ettema et al., (hereinafter “Ettema”), or US PGPub 20100151019 to Ramani et al., (hereinafter “Ramani”).
The referenced patent claims processes that necessarily result in the claimed product (with all the components of the product as claimed in the referenced patent and the instant application being substantially identical) with exception of claiming  a blister package.  However, as discuss in the previous office action and as evident from the cited secondary references, packaging the encapsulated products as claimed in the referenced patent in a blister package (containing desiccant) (and, thus, arrive to the claimed product) in order to obtain product of as instantly claimed  packaged in a moisture barrier pack to control unwanted penetration of moisture and possible degradation of the encapsulated lyophilized composition as instantly claimed.   Also, since the products as claimed in the instant application and the products resulting from the process of the referenced patent are substantially identical, the products as claimed in the referenced patent inherently exhibit the claimed properties such as stability or Tg.
Claim 1, 5-9, 13-14, and 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,799,593 in view of either one of either one of US PGPub 20080008751 to Fox, (hereinafter “Fox”), or US PGPub 20060257471 to Ettema et al., (hereinafter “Ettema”), or US PGPub 20100151019 to Ramani et al., (hereinafter “Ramani”).
The referenced patent claims processes that necessarily result in the claimed product (with all the components of the product as claimed in the referenced patent and the instant application being substantially identical) with exception of claiming  a blister package.  However, as discuss in the previous office action and as evident from the cited secondary references, packaging the encapsulated products as claimed in the referenced patent in a blister package (containing desiccant) (and, thus, arrive to the claimed product) in order to obtain product of as instantly claimed packaged in a moisture barrier pack to control unwanted penetration of moisture and possible degradation of the encapsulated lyophilized composition as instantly claimed.   Also, since the products as claimed in the instant application and the products resulting from the process of the referenced patent are substantially identical, the products as claimed in the referenced patent inherently exhibit the claimed properties such as stability or Tg.

Claim 1, 5-9, 13-14, and 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,828,340 in view of either one of either one of US PGPub 20080008751 to Fox, (hereinafter “Fox”), or US PGPub 20060257471 to Ettema et al., (hereinafter “Ettema”), or US PGPub 20100151019 to Ramani et al., (hereinafter “Ramani”).
The referenced patent claims processes that necessarily result in the claimed product (with all the components of the product as claimed in the referenced patent and the instant application being substantially identical) with exception of claiming  a blister package.  However, as discuss in the previous office action and as evident from the cited secondary references, packaging the encapsulated products as claimed in the referenced patent in a blister package (containing desiccant) (and, thus, arrive to the claimed product) in order to obtain product as instantly claimed packaged in a moisture barrier pack to control unwanted penetration of moisture and possible degradation of the encapsulated lyophilized composition as instantly claimed.   .   Also, since the products as claimed in the instant application and the products resulting from the process of the referenced patent are substantially identical, the products as claimed in the referenced patent inherently exhibit the claimed properties such as stability or Tg.
Claims provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 and 8-20 of copending Application No. 17/152,459.
The referenced application claims a blister pack containing an encapsulated product that is substantially identical to the claimed product with similar Tg.    The claimed product  is an oral pharmaceutical composition, however the product claimed in the referenced application is expected to be suitable for oral administration due to it being susbtatially identical to the product as instantly claimed. 
Also, since the products as claimed in the instant application and the products resulting from the process of the referenced patent are substantially identical, the products as claimed in the referenced patent inherently exhibit the claimed properties such as stability.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 2-4 and 15-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as claiming limitations not disclosed in any of the references that constitute a valid prior art and also not claimed in any commonly assignes patent or applications.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



/IRINA S ZEMEL/Primary Examiner, Art Unit 1765